

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 
CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
 
WARRANT
 
No. A-__
 
Issuance Date: March __, 2010
 
China Infrastructure Construction Corporation, a Colorado corporation (the
"Company"), hereby certifies that, _________________or its registered assigns
(the "Holder"), is entitled to purchase from the Company up to a total of
_______________ (______) shares (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") of common stock, no par value, of the Company (the
“Common Stock”), at any time and from time to time from and after the Issuance
Date and through and including March __, 2013 (the "Expiration Date"), and
subject to the terms and conditions set forth herein. This Warrant has been
issued pursuant to an Amendment to Subscription Agreement dated as of March __,
2010 by and among the Company and the investors named therein.
 
1.           Definitions.  As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

--------------------------------------------------------------------------------

 

"Business Day" means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
"Common Stock" means the common stock of the Company, with no par value, and any
securities into which such common stock may hereafter be reclassified.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Exercise Price" means $6.00, subject to adjustment in accordance with Section
9.
 
"Fundamental Transaction" means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.
 
“Issuance Date” means the Issuance Date first set forth on the first page of
this Warrant.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Rule 144" means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Trading Day" means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
"Trading Market" means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

 
-2-

--------------------------------------------------------------------------------

 

"Warrant Shares" means the shares of Common Stock issuable upon exercise of this
Warrant.
 
2.           Exercise and Duration of Warrants.
 
(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Issuance Date through and including
the Expiration Date.  At 5:00 p.m. Eastern Standard Time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.  The Company may not call or redeem any portion of this Warrant
without the prior written consent of the affected Holder.
 
(b)           The purchase rights exercisable under this Warrant shall be
exercised by the Holder from time-to-time by surrendering this Warrant with the
Notice of Exercise attached hereto duly executed by such Holder, to the Company
at its principal office, accompanied by payment, in cash or by certified or
cashier’s check payable to the order of the Company, of the aggregate Exercise
Price payable in respect of the Warrant Shares being purchased, and accompanied
by any other document reasonably required by the Company to be executed by
Holder acknowledging the applicable restrictions on the transfer of the Common
Stock being purchased as set forth in Section 6 hereof. Notwithstanding anything
herein to the contrary, the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
with the final Notice of Exercise delivered to the Company.  Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of Warrant Shares purchased.  The Holder and the Company
shall maintain records showing the number of Warrant Shares purchased and the
date of such purchases.  The Company shall deliver any objection to any Notice
of Exercise Form within five (5) business days of receipt of such notice.  In
the event of any dispute or discrepancy, the records of the Company shall be
controlling and determinative in the absence of manifest error. The Holder and
any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.
 
(c)           Upon Holder’s election to exercise this Warrant, Holder shall
deliver (i) the Notice of Exercise attached hereto, (ii) the aggregate Exercise
Price payable in respect of the Warrant Shares being purchased; and (iii) any
other documents reasonably requested by Company for the lawful issuance of the
Securities to Holder. The shares acquired upon exercise of this Warrant shall be
deemed to be issued as of the close of business on the date on which the
Exercise Price is received by the Company. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall round up such fraction to the next whole share.
As soon as practical after the exercise of this Warrant and payment of the
purchase price, the Company will cause to be issued in the name of and delivered
to the address specified by the Holder in the Notice of Exercise, a certificate
or certificates representing the shares purchased, provided that if any law or
regulation requires the Company to take any action with respect to the Common
Stock to be purchased before the issuance thereof, then the date of delivery of
such shares of Common Stock shall be extended for the period necessary to take
such action.

 
-3-

--------------------------------------------------------------------------------

 

3.           Charges, Taxes and Expenses.  Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
 
4.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a new Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a new Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the new Warrant.
 
5.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant. The Company covenants that all Warrant
Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and non-assessable.
 
6.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 6.

 
-4-

--------------------------------------------------------------------------------

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
 
(b)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the "Alternate
Consideration").  For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder's option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder's right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (b) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 6 the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
(d)           Calculations.  All calculations under this Section 6 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.

 
-5-

--------------------------------------------------------------------------------

 

(e)           Notice of Adjustments.  Whenever the Exercise Price or the number
of shares of Common Stock and other property, if any, issuable upon exercise of
the Warrant is adjusted, as herein provided, the Company shall deliver to the
Holder a certificate of the Chief Executive Officer setting forth, in reasonable
detail, the event requiring the adjustment and the method by which such
adjustment was calculated, and specifying the Exercise Price and number of
shares of Common Stock issuable upon exercise of the Warrant after giving effect
to such adjustment.
 
7.           Piggyback Registration Rights.  The Company hereby covenants that
it will include the Warrant Shares in any registration statement(s) filed by the
Company after December 31, 2010 relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities
(other than for an underwritten offering or on Form S-4 or Form S-8, each as
promulgated under the 1933 Act, or their then equivalents) (the “Registration
Statement”).  In the event of a public offering by the Company and if the
underwriter(s) therein determine(s) that the shares included in the Registration
Statement may exceed the maximum number of shares that may be distributed
without materially and adversely affecting the price, timing or distribution of
such shares and shall be deducted, the Warrant Shares shall be subject to a pro
rata reduction of the shares to be included in the Registration Statement.
 
8.           Limitations on Exercise.  Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder's for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.99% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant.  This
restriction may not be waived.  Notwithstanding anything to the contrary
contained in this Warrant, (a) no term of this Section may be waived by any
party, nor amended such that the threshold percentage of ownership would be
directly or indirectly increased, (b) this restriction runs with the Warrant and
may not be modified or waived by any subsequent holder hereof and (c) any
attempted waiver, modification or amendment of this Section will be void ab
initio.
 
9.           Restriction on Disposition.  Neither this Warrant nor the shares of
Common Stock issuable upon exercise of this Warrant has been registered under
the Act or any applicable state securities law.  This Warrant and all shares of
Common Stock acquired by Holder upon exercise of this Warrant shall be subject
to the restrictions on sale, encumbrance and other disposition imposed by
applicable state and federal laws or regulations regarding the registration or
qualification of such acquisition of shares of Common Stock, and may not be sold
or otherwise disposed of unless the Company has received an opinion of counsel
satisfactory in form and substance to counsel for the Company that such
transaction will not violate the registration requirements of the Act or any
applicable state law regulating the sale of securities.

 
-6-

--------------------------------------------------------------------------------

 

10.         No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 4.
 
11.         No Fractional Shares.  No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable Trading Market on the date of
exercise.
 
12.         Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:00 p.m. (Eastern
Standard Time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m. (Eastern Standard Time) on any Trading Day, (iii) the
Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.  The addresses for such communications shall
be:  (i) if to the Company to:
 
Attn: Rong Yang
Shidai Caifu Tiandi Building Suite 1906-09,
1 Hangfeng Road Fengtai District
Beijing, China 100070
Tel: 86-10-5170-9287
Email: yangrong15@126.com


(or such other address as the Company shall indicate in writing in accordance
with this Section), or (ii) if to the Holder, to the address or facsimile number
appearing in the Company’s records or such other address or facsimile number as
the Holder may provide to the Company in accordance with this Section.
 
13.         Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon a 10 day notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown in the Company’s records.

 
-7-

--------------------------------------------------------------------------------

 

14.         Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.  The foregoing sentence shall be subject to the restrictions on waivers
and amendments set forth in Section 11 of this Warrant.
 
(b)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
this Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Warrant or the transactions contemplated hereby.  If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 
-8-

--------------------------------------------------------------------------------

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 
CHINA INFRASTRUCTURE
 
CONSTRUCTION CORPORATION
     
By:
     
Name:
Rong Yang
   
Title:
Chief Executive Officer

 
 
-10-

--------------------------------------------------------------------------------

 

EXERCISE NOTICE
CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
 
WARRANT DATED MARCH __, 2010
 
The undersigned Holder hereby irrevocably elects to purchase  _____________
shares of Common Stock pursuant to the above referenced Warrant.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
(1)
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
(2)
The Holder shall pay the sum of $____________ to the Company as the Exercise
Price in accordance with the terms of the Warrant.

 
(3)
Pursuant to this Exercise Notice, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
(4)
By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock
(determined in accordance with Section 13(d) of the Securities Exchange Act of
1934) permitted to be owned under Section 11 of this Warrant to which this
notice relates.



Dated: ________________, _____
Name of Holder:
     
(Print)
         
By:
   
Name: 
   
Title:
       
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
 
-11-

--------------------------------------------------------------------------------

 

Warrant Shares Exercise Log
 
Date
 
Number of Warrant
Shares Available to be
Exercised
 
Number of Warrant Shares
Exercised
 
Number of
Warrant Shares
Remaining to
be Exercised
 
  
 
  
 
  
 

 
 
-12-

--------------------------------------------------------------------------------

 

CHINA INFRASTRUCTURE CONSTRUCTION CORPORATION
WARRANT DATED MARCH ___, 2010
 
FORM OF WARRANT ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase  ____________ shares of Common Stock to which such Warrant
relates and appoints ________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
Dated: _______________, ____
 

     
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
         
Address of Transferee
               

 
In the presence of:
   

 
 
-13-

--------------------------------------------------------------------------------

 